Citation Nr: 1444489	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral degenerative joint disease of the knees.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 

INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  

The Veteran was previously represented by the American Legion.  However, in August 2014, VA received a VA Form 21-22 appointing the Georgia Department of Veterans Services as the Veteran's new representative.  

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During his August 2014 hearing, the Veteran testified that he received treatment from a private physician for his knees following separation from service in 1970 or 1971.  This would be approximately one year after separation from active duty.  The Veteran testified that this physician is still in practice.  The record does not reflect that VA was previously notified of this physician or that any attempt has been made to obtain records of treatment from this physician.  As such, the Veteran should be contacted and asked to provide the name and address of this physician and authorization for VA to obtain these records.  

In addition, the Veteran testified that he began seeking treatment with VA in the 1970s.  The earliest record of VA medical treatment presently of record is dated July 2003.  As such, VA should make all reasonable attempts to obtain records of VA treatment prior to July 2003.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify the name and address of the private physician he has reported receiving treatment from in 1970 or 1971.  After securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  VA should make all attempts to obtain records of VA treatment from the 1970s through July 2003.  All records that are obtained must be associated with the claims file.  If these records cannot be obtained or are deemed to not exist, then the Veteran must be notified of this fact and it must be noted in the claims file.  

3.  If and only if the above development reveals evidence of a knee disability following the Veteran's separation from active duty, and it is determined that there is insufficient evidence to grant the claim on appeal, then the Veteran's claims file should be forwarded to a VA examiner to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffers from a current disability of either knee that manifested during, or as a result of, active military service.  

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

